Citation Nr: 1447270	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio. 

The Veteran testified at a July 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss and tinnitus. 

2.  The Veteran was exposed to loud sounds in service.
 
3.  The evidence of record does not show that he Veteran's bilateral hearing loss and tinnitus is related to the Veteran's active duty service. 
 
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

In the instant case, VA satisfied the duty to notify the Veteran.  VA provided the Veteran notice regarding what evidence is necessary to substantiate his service connection claims in February 2010.  The Veteran has not asserted that there has been any deficiency in the February 2010 notice provided to him under the VCAA or that he does not understand the evidence necessary to substantiate his claims.  Accordingly, this duty is fulfilled. 

VA has also satisfied its duty to assist the Veteran.  VA made reasonable efforts to obtain relevant records and evidence.  Specifically, VA obtained the Veteran's service treatment and personnel records, post-service treatment records, and the Veteran's written assertions.  There do not appear to be any outstanding private or VA treatment records pertinent to these claims.  

Furthermore, the Veteran was afforded a VA examination in April 2010 to address the etiology of hearing loss and tinnitus. This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Although the examiner could not form an opinion regarding the etiology of the Veteran's hearing loss and tinnitus, he provided rationale as to why such an opinion could not be made that is consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).   

The Board also assisted the Veteran by holding a hearing.  When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge (VLJ), must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the undersigned VLJ informed the Veteran that what was needed to substantiate his service connection claims for bilateral hearing loss and tinnitus was an opinion relating the hearing disabilities to military service to include in-service noise exposure.  The file was left open for 60 days in order to supplement the record with such an opinion.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board notes that neither the Veteran nor his representative supplied such an opinion.  With the 60-day period concluded, the Board may adjudicate the Veteran's claims on the merits.  


II.  Service Connection

A.  Legal Criteria 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection there must be competent evidence of  (1) a present (or current) disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Alternatively, certain chronic disorders, such as other organic diseases of the nervous system, inclusive of a bilateral hearing loss disability, may be service connected on a presumptive basis manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 3.303, 3.307, 3.309.  

Furthermore, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a) (for which, a bilateral hearing loss disability, as an organic disease of the nervous system, is one), 38 C.F.R. § 3.303(b) allows a veteran to establish service connection based on continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

A present hearing loss disability is established pursuant to VA regulations as determined by audiometric testing meeting specified pure tone and speech recognition criteria.  38 C.F.R. § 3.385.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Analysis

The Veteran has current bilateral hearing loss and tinnitus, as established by an April 2010 audiological examination report.  Audiometry testing revealed auditory thresholds above 40 decibels in at least two frequency levels in each ear.  The report revealed pure tone thresholds (in decibels) as follows:  25, 25, 50, 60, and 65 decibels (dB) in the left ear and 25, 25, 20, 55, and 60 dB in the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  Speech recognition was also within the regulatory criteria with 80 percent in the left ear and 88 percent in the right ear.  The examiner also diagnosed the Veteran with bilateral tinnitus.

With current disabilities shown, the Board next examined whether there was evidence of hearing loss and/or tinnitus during service or a possible cause of these disabilities.  No evidence of hearing loss or tinnitus is directly seen in service.  The Veteran had clinically normal hearing upon entrance (May 1954 entrance examination) and upon separation (May 1956 separation examination) based on the results of whisper tests, which were normal.  Furthermore, the Veteran made no complaints of issues with his hearing or attended treatment for these or any related conditions/symptoms during service.  However, the Veteran was exposed to loud noises during service, which the Board deems an in-service event.  As a heavy equipment operator, the Veteran was exposed to loud sounds from operating heavy machinery including diesel engines.  The Veteran was also presumed to have been exposed to loud noise from weapon fire.  With a showing of a current disability and in-service noise exposure, the Board next turned to the issue of nexus. 

The Veteran asserts that his current bilateral hearing loss and tinnitus is related to his in-service noise exposure.  The Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Veteran's opinion relating his hearing-related disabilities to service falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For medical knowledge, the Board reviewed the evidence of record including four medical evaluation reports, one provided by the VA in April 2010, another from a private audiologist in January 2011, and two others from the Veteran's primary treating audiologist prepared in August 2012 and May 2014.  

The Veteran's first complaints of bilateral hearing loss and tinnitus come more than 40 years after service separation.  At separation, the Veteran had normal hearing and he did not complain of any issues related to his hearing.  When questioned about post-service treatment at the 2014 hearing, the Veteran testified that he received no treatment for either hearing loss or tinnitus from service separation in the 1950s until late 2009.  The Board notes that the Veteran's first complaints of hearing loss and tinnitus are concurrent with his service connection claims submitted in December 2009.  These facts weigh heavily against a finding of presumptive service connection or service connection based on continuity of symptomatology for bilateral hearing loss.  Symptoms of an organic disease of the nervous system did not became manifest to a degree of 10 percent or more within a year of service separation and were not continuous after service.     

Furthermore, no audiologist has been able to relate Veteran's hearing disabilities to in-service noise exposure or any other in-service incurrence.   The April 2010 VA examiner could not provide an opinion of etiology "without resorting to mere speculation."  The examiner was unable to resolve the issue due to the lack of evidence in the claims file.  The service treatment records revealed no evidence of hearing loss and/or tinnitus at discharge, and the Veteran was exposed to "many years of occupational noise" in addition to his in-service noise exposure.   

The Board then examined the examination reports provided by the Veteran from private sources.  A January 2011 letter from Dr. S. R. P. states that "[f]rom the history [the Veteran] gives [him] more likely then not his hearing loss came from in the military.  Apparently he did not have an hearing evaluation at the time of discharge."  While the Veteran contends that this statement is sufficient to prove nexus, the Board does not agree.  The Board finds this statement to be of limited probative value.  The doctor is not an audiologist and did not perform an evaluation of the Veteran's hearing.  Instead of performing an evaluation, the doctor makes a broad statement based solely on the Veteran's words rather than the objective medical record.  If he had reviewed the Veteran's service treatment records, he would have seen that a hearing evaluation was performed at the time of discharge.  Additionally, the doctor does not provide a rationale for his opinion.  With limited probative weight afforded Dr. S. R. P's opinion, the Board turned to the Veteran's treating audiologist's statements. 

In subsequent evaluation reports provided by the Veteran's primary treating clinical audiologist Dr. M. C. in August 2012 and May 2014, she fails to provide a nexus opinion.  In the first report, the Dr. M. C. relays the Veteran's reported history and makes no comment relating hearing loss and/or tinnitus to the Veteran's military service.  In her second report, she states that "she is unable to "prove" that his hearing loss and tinnitus are the result of his military and noise exposure because she does not have a baseline prior to service, other than one performed in 2012, more than 50 years after service.  

The undersigned VLJ explained the deficiencies regarding nexus to the Veteran at the July 2014 videoconference hearing in detail and recommended that the Veteran obtain an actual medical opinion from Dr. M. C. to clarify her prior statements and provide the much needed link between his hearing loss and/or tinnitus and military service to satisfy the criteria for service connection.  To assist the Veteran, the undersigned VLJ left the record open for 60 days to give the Veteran adequate time to obtain such evidence.  However, no opinion or additional information was submitted.    

As things stand, the preponderance of the evidence is against the Veteran's service connection claims for hearing loss and tinnitus.  Although the Veteran was exposed to loud sounds in service, the Veteran's hearing was clinically normal at service separation.  However, aside from the Veteran's lay statements, no other evidence of record is in support of his claim.  Hearing loss and tinnitus were not diagnosed and/or treated until 40 years after service, and there are no nexus opinions provided to support the Veteran's assertions that the hearing disabilities are related to military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


